Citation Nr: 1311983	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1980 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.  This decision granted the Veteran's claim of entitlement to service connection for allergic rhinitis, and assigned an initial noncompensable disability rating, effective from November 22, 2002.  The Veteran appealed the evaluation assigned.

As support for her claim, the Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge of the Board.  The Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

For the reasons explained below, the issue of entitlement to an initial compensable disability rating for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on her part.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so 

that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 5107(a); 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Board notes initially that not all of the Veteran's pertinent post-service medical records appear to have been obtained.  The Veteran testified during the January 2013 hearing that she receive treatment for her allergic rhinitis from a private physician at an allergy clinic.  Additionally, she stated that she receives treatment at a VA medical center where she obtains her medications.  However, with regards to the VA treatment records, the most recent records associated with file are dated in December 2011.  Thus, on remand, further development to obtain all of the Veteran's pertinent VA medical records should be undertaken.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the claims file reflects that the Veteran was last afforded a VA examination for this disability in December 2006.  During her January 2013 hearing, the Veteran testified as to her belief that she currently has congestion, chronic coughing, monthly flare-ups, sinus pressure, and nasal obstruction managed by nasal spray.  The Veteran also stated she is taking Benadryl, Zyrtec, Albuterol, and has required the use of antibiotics for symptoms associated with her allergic rhinitis.  In light of the Veteran's most recent assertions of an increase in severity, a remand so that the Veteran can be afforded an additional examination to assess the current severity of her allergic rhinitis disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (207); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran is hereby notified that it is her responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for allergic rhinitis.  After securing the necessary release, the RO/AMC should request any identified records that are not duplicates of those already contained in the claims file.  If requested records cannot be obtained, the Veteran should be notified of such. 

Relevant ongoing VA treatment records dated since December 2011 to the present from the Atlanta VA Medical Center (VAMC) to include the Newnan outpatient clinic, the Birmingham VAMC, and the Central Alabama Veterans Health Care System should also be obtained.  If there are no relevant records pertaining to the Veteran's claim at those facilities, the claims file should be annotated to reflect such and the Veteran notified of such.  

2.  Schedule the Veteran for a VA rhinitis examination to determine the current nature and severity of her allergic rhinitis.  The claims folder should be reviewed by the examiner.  All tests deemed necessary should be conducted.  The examiner should address all symptomatology related to the Veteran's allergic 
rhinitis, to include whether polyps are present. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), to include consideration of evidence received since the last SSOC, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


